\lr. U. A/o. Q(, 74 50~<1

\)\cd§_g I"mal iud/asedr

’i

__i

   

/_1_0_0‘01{' mp /Vl£{ "C/ !' aaa{w_»/vo).£l '¢'/e§

 

_ I»i Gppmas_%l\,a?r_%¢_[z¢p¢r_m<>;é_zu_o_{_%b_eLe_,_i;m(_~/_/,`o_%_'é`(mc/_50_____._____

_ilme_§l§££££nM_QL/)_I&LLL;LUE_Q& ,$#h 1

 

D\`S\'"`¢\' C_our'\\ Bu.\'_Ncl-d_+_u_€l¢_~£( \L>`N~/j_'_:[: rcc.e.\`l‘l_»a W/).|_'\€'"k

 

 

‘:rz,%?'©@ -

IN THE 185 TH DISTRICT COURT
HARRIS COUNTY, TEXAS

EX PARTE
WILLIE JOE MCADAMS CAUSE N@_ 967450-€
APPLICANT

¢O'!CO’>¢O>¢Q?¢O'>C&‘>

APPLICANT'S CLARIFICATION OF ISSUES ~ IN ANSWER
TO STATE'S ORIGINAL ANSWER

COMES NOW WILLIE JOE MCADAMS, APPLICANT, hereafter MCadamS and dOeS file
this clarification of issues, as from the reading of the State's Original

Answer there appears to be a misconception as to the issue(s) that Applicant

has brought forth;

Applicant is a novice in law and not schooled in the practice of law and
begs the Court's indulgence if he has duplicated issues alleged in his writ

but felt that a clarification was necessary.

(l) The vehicle prescribed to challenge an actual innocence of habitual
offender enhancement is a habeas corpus. McAdams is not challengingihis convict-
ion, but the fact that he is actually innocent of the enhancement to habitual
offender in that the State used a state jail felony and non-state felony to

enhance a state jail felony to a third degree felony.

Such a enhancement is not allowed under statue or under case law by the
Texas Criminal Court of Appeals.' In addition the unlawful enhancement carried
a four year sentence which Applicant served day for day and which exceeded
the maximum of two years for a state jail felony, so was in effect a void

sentence.

The state then used this void sentence in combination with a non state
felony to enhance the instant case. McAdams would urge that you cannot use
a void sentence as an enhancement and any enhancement done using a void
sentence would in and of itself be void, and a void sentence can be challenged

at any time.

McAdams would also state that such manipulation by the state offends the
Due Process reguirments under the Fourteenth Amendment of the United States
and would therefore constitute grounds for a subsequent writ in that any
rational juror upon learning of the prohabition of using a non-state jail
felony and a state jail felony to enhance as a habitual offender could not

have found McAdams guilty of an enhancement to habitual offender.

(2) In his initial writ McAdams alleged ineffective assistance of counsel
in that she was unaware that a non jail felony and a state jail felony could not

be combined to enhance as a habitual offender.

The Court held that while the first prong of Strickland had been met, that
McAdams could not demonstrate any prejudice in that his sentence fell within

the range of punishment if not enhanced.

This decision was contary to existing Texas Court of Criminal Appeals decis-
ions in which the Court held that indeed there is prejudice due to enhancement

and in fact that is the purpose of enhancement.

McAdams was relying on these decisions and predicates to satisfy the second
prong of Strickland, and while he did not state this in his writ it was felt

that it was self-evident under existing case law that indeed there was prejudice.

McAdams =would submit that this then satisfys the second prong of Strickland

and there is therefore also a Sixth Amendment violation as well.

That said McAdams would urge the Court that there is a preponderance of
evidence, i.e. Texas Statute, and case law by the Texas Criminal Court of Appe-
als that the enhancement of McAdams was unlawful, and therefore no reasonable
juror could have found McAdams of the habitual Offender enhancement. In addit-

ion McAdams has shown the Court two Constitutional violations.

With respect McAdams would also submit that there is a third reason the
Court might entertain a subsequent writ that being the establishment that the

"Ends of Justice"._ so require. Burger v. Zant{ 984 F.Zd 1129 (CAll 1993)

McAdams would hope that this clarification of issues has been useful and

appologizes for any redundancy.

McAdams doe swear under penalty of perjury that a true and correct copy
of this Clarification of Issues has been sent to, Andrew Smith, Asst. District

Attorney, Harris County, Texas, 1201 Franklin, Ste. 600, Houston, Texas.

SIGNED this day of September, 2015. Respectfully Submitted,

 

Willie Joe McAdams 1221734
Jester III Unit

3 Jester Rd.

Richmond, Texas 77406